Title: John Gilbank to the Commissioners, 4 November 1778
From: Gilbank, John
To: Franklin, Benjamin,Lee, Arthur,Adams, John


     
      May it please Your Excellency’s
      Nantes 4th. Novr. 1778
     
     I took the liberty some time ago to write to your Excellency’s informing you of the Situation in which I found myself, and requesting to be supplied with Money for necessary Expences in the manner in my Letter mentioned or otherwise as should seem meet.
     Not having since that time been favoured with any Answer, I am under the necessity of applying to Your Excellency’s again to be informed, by your Authority, of your resolution in that Behalf; At the same time scarce doubting but that it will be in my favour, When you shall consider that, a negative resolve will preclude me from availing myself of the Opportunity which offers of going to America, and that without a proper supply it will be impossible for me to fulfill my Duty to the Congress.
     Your Excellency’s cannot I flatter myself think my request unreasonable when you shall consider the Contents of my former letter and that not only my stay here has been unavoidable but that it will be requisite to provide several things for a Sea voyage.
     Your Excellency’s will likewise rest assured that had it been possible to have avoided an Application of this Kind it wou’d have been a matter productive of the highest satisfaction to me, as never in my Life did I perceive my feelings so much hurt as to be under the necessity of making it. But precluded, by my Attachment to the Cause of America, from receiving Support or protection from my Family; What must I do? Application to private Gentlemen is equally disagreable to me as wou’d be a pistol Ball thro’ the head, and I wou’d as soon make use of the one as the other; besides I believe every American Gentleman in Europe has occasion enough for what he is possessed of in this part of the World. To whom then must I apply, hard as the task is, but those from whom I have some right to look up to expect protection? If I had not been unlucky enough to have been again taken in my last Attempt to go to America, I had not needed any Supplies; nor have I ever, notwithstanding the many and large Sums I have unavoidably expended, made any Application till I was obliged to it.
     I flatter myself your Excellency’s will order me the Supply I request, but above all I intreat to be honoured with your resolution thereon in as short a time as the Post will permit, as I received a letter yesterday which informs me the Ship will be ready in fifteen days.
     I beg pardon of Your Excellency’s for troubling you so long but hope you will think the uneasiness of Mind I feel arising from my Mortifying situation, a sufficient reason for taking that Liberty. I have the honour to be Your Excellency’s most obedient humble Servant
     
      J. Gilbank
     
    